Citation Nr: 1633165	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-24 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to November 21, 2014, and to a disability rating in excess of 20 percent from January 1, 2015, forward, for residuals of right ankle surgery with moderate instability, to include extension of the assignment of a temporary total rating beyond December 31, 2015 under 38 C.F.R. § 4.30.

2. Entitlement to a disability rating in excess of 20 percent for residuals, left radial nerve injury with decreased sensation. 

3. Entitlement to a disability rating in excess of 10 percent for residuals, left shoulder separation with some  residual muscle weakness.


REPRESENTATION
 
Appellant represented by:  Larry J. Pitts, Attorney



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1987 to July 1990 and January 1991 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012, April 2014, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 dated in February 2015 and again in March 2015, the Veteran requested that he be scheduled for a video-conference hearing with a member of the Board.  He has not yet been scheduled for a hearing.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing in accordance with this request.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran should be associated with the claims file.  After the hearing takes place, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the AOJ should return the claims file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

